—Hamm, J.
Appeal by the State from a judgment of the Court of Claims which awarded damages for the appropriation of land. The State appropriated a lot known as 565 State street in the City of Binghamton. In addition to this lot the State also appropriated 31 Morgan street, which was located to the rear of 565 State street. The State street lot contained a building 40 feet in width and 92 feet in length. The front portion of this building to a depth of 50 feet was two stories in height. At the rear for a depth of 42 feet the building was one story in height and on the one-story portion of the building there was an enclosed porch about 13% feet in width and 40 feet in length. The building was of cinder block construction with steel casement windows and steel superstructure. The front portion of the building contained a store on the first floor and an apartment on the second floor, the rear of the building was used principally for storage. The court awarded damages as follows: building $48,000, land $10,750 and land improvements $1,250, a total of $60,000. The claimants’ expert testified to the market value of the land but evaluated the building on the basis of reproduction cost less depreciation. He also used in arriving at a valuation of the property taken a method which he termed capitalization approach of gross annual earnings. The State’s expert also evaluated the building on the basis of cost less depreciation. He testified to the market value of the land as though it were unimproved. Although the property was neither unique nor a specialty, no reason was advanced upon the trial or in this court for the State’s reliance solely upon cost or for the claimants’ reliance solely on the two methods they employed, cost and capitalization approach. In our opinion a new trial is necessary in the interests of justice (Guthmuller v. State of New York, 23 A D 2d 597; Levine v. State of New York, 24 A D 2d 524). Judgment reversed, on the law and the facts and in the interests of justice, without costs, and a new trial ordered. Herlihy, J. P., Reynolds, Taylor and Aulisi, JJ., concur.